

EXHIBIT 10.3


SUMMARY OF 2006 SUPPLEMENTAL INCENTIVE COMPENSATION PLAN


On February 16, 2006, the Compensation Committee of the Board of Directors of
Talk America Holdings, Inc. (the “Company”) approved and adopted a 2006
supplemental incentive compensation plan for a limited number of employees of
the Company and its subsidiaries who are designated as participants by the
Company’s chief executive officer. Under this plan, the participating employees
are organized in groups on a cross-functional basis and charged with the
responsibility for improving and monitoring operational areas identified by
management, such as: customer satisfaction, general and administrative expenses,
gross margin, products and services, and sales and marketing. Incentive
compensation under this plan is based upon the achievement of certain
operational performance measures to be established by the Company’s chief
executive officer. Maximum 2006 incentive compensation per employee for each
cross-function team is $4,000 per six-month period, with an aggregate six-month
cap of $8,000. The Company’s executive officers, other than its Chief Executive
Officer and President, are entitled to participate in this incentive plan.

